DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Here, claim 4 is a multiple dependent claim, and multiply dependent claims 5-15 depends on the multiply dependent claim 4.  Accordingly, the claims 5-15 have not been further treated on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over Dhodapkar (US 2018/0265650) in view of Berti (US 2010/0124607)
	Claims 1-3:  Dhodapkar teaches a method of coating polymer particles of olefin-based polymer particles (Dhodapkar, para. 0022).  The coating process comprises forming a binder over the surface of the polymer particles and subsequently coating a powder composition over the binder, wherein the binder comprises a polysiloxane and the powder composition comprises a metal acid (Dhodapkar, para. 0027, 0031, and 0033). 
	The process comprises (1) simultaneously mixing the polysiloxane binder and the powder composition, (2) contacting the polymer particles with the binder and then the powder composition or (3) contacting the polymer particles with the powder composition and the further contacting with the binder and the powder composition (Dhodapkar, para. 0048-0051 and 0109).  The polysiloxane binder is mixed in solutions, emulsions or in mixtures (para. 0107).  However, Dhodapkar does not teach forming the solutions, emulsions or mixtures in aqueous solutions, aqueous emulsions or aqueous mixtures and drying the coated particles.  Berti teaches forming the coating composition over olefin-based polymer particles in aqueous forms and drying the coated particles (Berti, para. 0023-0025, 0105, 0120, 0122, 0125, 0128-0129, and 0148 and claims 6-7).  Therefore, it would have been obvious to include the aqueous fluid coating and drying as taught by Berti in order to enhance adhesiveness of the coating to the polymer particles.
	Claim 4:  The metal acid comprises calcium stearate (Dhodapkar, para. 0014).


Potential Rejections:
Examiner’s Notes:  As stated in section 2 above that claims 5-15 have been withdrawn from consideration on their merits.  However, Applicant is advised of possible rejections if the claims were in proper dependence form, as follows.
	Claims 4, 6 and 8:  The metal acid comprises calcium stearate (Dhodapkar, para. 0014) in an amount of 0.05% to 3 wt% of the total coated polymer particle (Dhodapkar, para. 0100-0101) which is equivalent to 50 ppm to 3000 ppm which is well within the claimed range of 2 to 5000 ppm.  Dhodapkar does not mention calcium palmitate; however, calcium palmitate is known in the art as functionally equivalent to calcium stearate as an acid scavenger (see Peter Greven brochure, attached herein).  Therefore, it would have been obvious to include calcium palmitate along with calcium stearate.
	Claims 5, 7, and 9: The binder includes polysiloxane, in particular, a polydimethylsiloxane; that is, (-Si(R1R1)-O- wherein R1 is a methyl group (Dhodapkar, para. 0106 and page 10, para. 0149).
	Claims 10-12:  The olefin-based polymer includes ethylene/olefin interpolymer propylene/olefin interpolymer or ethylene/olefin/diene terpolymer (Dhodapkar, para. 0060-0061).  
	Claims 13-15:  See claims 1-12 above and Dhodapkar, para. 0119.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 6, 2021